AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions ofRelease- Misd.




                                     UNITED STATES DISTRICT COURT
                                                                        for the

                                                 Eastern District of California·                                           DEC 1 0 2018
                                                                                                                 EA~Tlf~~· U~S.
                                                                                                                              DISTRICT COURT
                                                                                                                          DI~TRICTOF CALIFORNIA
UNITED STATES OF AMERICA,                                                                                                  ~
                                                                         )                                       BY
                                                                                                                               EPlJTvCLERr.
                              v.                                         )
                                                                         )             Case No.         5: 18-cr-0000 1-JLT
RALPH E. BRISBIN,                                                        )

                                      ORDER SETTING CONDITIONS OF RELEASE
                                                  (Misdemeanor)

IT IS ORDERED that the defendant's release is subject'to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release;

(2)   Time served to 1 day in custody;

(3)   The defendant shall notify the Court and defendant's counsel of any change of address; and

(4)      The defendant shall not be in the Randsburg Waste Disposal area except during regular busine~s hours.




I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to tp.e. I agree to stay in close· contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and
understand that a violation of any of these conditions can result in~·1~a~~ forty ar st and su:se....quent detention.

  Date:       12/10f20 18
                                                                 j}'_, t.
                                                                     .rj' .          "'?
                                                                                        , r't.
                                                                                _..l;tp.::l~·:;:,~~~A~·-~:._~~~=======::::=------
                                                                                                       Defendant's signature
                                                                 ;I

 Date:     f2JJO /II                                            ~ I. ]}J11:!f};:~
                                                                                  Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                              Printed name and title
